Citation Nr: 0118829	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for depression.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1977 to April 1981 
and from April 1984 to July 1991.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) from a July 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO), which denied 
the benefit sought on appeal.  


REMAND

A preliminary review of the record discloses that service 
medical records reflect that the veteran was seen for 
psychiatric symptomatology during service in 1989.  Records 
dated following service show that the veteran was diagnosed 
with major depression.  However, it is not clear whether the 
major depression diagnosed following service is related to 
the psychiatric symptomatology shown in service medical 
records.  In this regard, the Board observes that the veteran 
has not been afforded a VA examination in connection with his 
current claim, and the Board finds that the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him psychiatric treatment since 
his separation from service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
nature, severity and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed 
psychiatric disorder is related to the 
psychiatric symptomatology shown in 
service medical records.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




